FILED
                             NOT FOR PUBLICATION                             JUL 31 2013

                                                                         MOLLY C. DWYER, CLERK
                     UNITED STATES COURT OF APPEALS                       U .S. C O U R T OF APPE ALS




                             FOR THE NINTH CIRCUIT



CHARANJIT KAUR BOLA,                              No. 09-71300

               Petitioner,                        Agency No. A098-840-777

  v.
                                                  MEMORANDUM *
ERIC H. HOLDER, Jr., Attorney General,

               Respondent.



                      On Petition for Review of an Order of the
                          Board of Immigration Appeals

                              Submitted July 24, 2013 **

Before:        ALARCÓN, CLIFTON, and CALLAHAN, Circuit Judges.

       Charanjit Kaur Bola, a native and citizen of India, petitions for review of the

Board of Immigration Appeals’ order dismissing her appeal from an immigration

judge’s (“IJ”) decision denying her application for asylum, withholding of

removal, and protection under the Convention Against Torture (“CAT”). We have


          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
jurisdiction under 8 U.S.C. § 1252. We review for substantial evidence the

agency’s factual findings, applying the standards governing adverse credibility

determinations created by the REAL ID Act. Shrestha v. Holder, 590 F.3d 1034,

1039 (9th Cir. 2010). We deny the petition for review.

      Substantial evidence supports the agency’s adverse credibility determination

based on the omission of the 2002 and 2003 police incidents from Bola’s asylum

application, and her submission of the Shiromani Akali Dal letter, which

contradicted her statement that she was not a member of that party. See Kohli v.

Gonzales, 473 F.3d 1061, 1071 (9th Cir. 2007) (discrepancies between testimony,

declaration, and letter of membership supported adverse credibility determination);

Zamanov v. Holder, 649 F.3d 969, 973-74 (9th Cir. 2011) (adverse credibility

finding supported where incidents petitioner omitted from asylum application

materially altered claim); Shrestha, 590 F.3d at 1046-47 (“Although

inconsistencies no longer need to go to the heart of the petitioner’s claim, when an

inconsistency is at the heart of the claim it doubtless is of great weight.”). Bola’s

explanations do not compel a contrary result. See Zamanov, 649 F.3d at 974.

Contrary to Bola’s contentions, the IJ addressed her explanation for the omissions,

and inquired whether she submitted the Shiromani Akali Dal letter in English




                                           2                                     09-71300
without understanding its contents. In the absence of credible testimony, Bola’s

asylum and withholding of removal claims fail. See Farah v. Ashcroft, 348 F.3d
1153, 1156 (9th Cir. 2003).

      Bola’s CAT claim also fails because it is based on the same statements

found not credible, and she points to no other evidence compelling the

finding that it is more likely than not she will be tortured if returned to India.

See Shrestha, 590 F.3d at 1049.

      Finally, we deny Bola’s renewed motion for a stay of removal.

      PETITION FOR REVIEW DENIED.




                                            3                                        09-71300